Exhibit 10.19

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of June 23, 2004 (the
“Agreement”), by and between California Micro Devices Corporation (the
“Borrower”) and Silicon Valley Bank (“Bank”).

 

1. DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations which may be
owing by Borrower to Bank, Borrower is indebted to Bank pursuant to, among other
documents, an Amended and Restated Loan and Security Agreement, dated January
23, 2004, as amended from time to time, (the “Loan Agreement”). The Loan
Agreement provides for, among other things, a Committed Revolving Line in the
original principal amount of Four Million Dollars ($4,000,000) and a Committed
Equipment Line in the original principal amount of Two Million Fifty Two
Thousand Seven Hundred Twenty Seven Dollars ($2,052,727). Defined terms used but
not otherwise defined herein shall have the same meanings as set forth in the
Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and Intellectual Property Security
Agreement (“IP Agreement”). The IP Agreement is being terminated pursuant to the
terms of this Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”. Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification(s) to Loan Agreement.

 

  1. Section 6.2 a (vi) and Section 6.9 are hereby deleted in their entirety.

 

  2. Subletters (b) and (c) of Section 6.11 are hereby deleted in their
entirety.

 

  3. Borrower has paid in full the Term Loan. Therefore, pursuant to Section 4.3
of the Loan Agreement, Borrower is delivering a signed copy of the Negative
Pledge Agreement comprising Exhibit F to the Loan Agreement and Bank is amending
the definition of Collateral as provided in 4 below to exclude Intellectual
Property, except that the Collateral shall include the proceeds of all the
Intellectual Property that are accounts, (i.e. accounts receivable) of Borrower,
or general intangibles consisting of rights to payment, if a judicial authority
(including a U.S. Bankruptcy Court) holds that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such accounts and general intangibles of Borrower that are proceeds of the
Intellectual Property, then the Collateral shall automatically, and effective as
of the date hereof, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in such accounts and general
intangibles of Borrower that are proceeds of the Intellectual Property. In
addition, Bank hereby agrees to terminate the IP Agreement and release its
filings with the United States Patent and Trademark office, the Register of
Copyrights and (as provided in the Exhibit A attached hereto) California
Secretary of State with respect to Borrower’s Intellectual Property within 10
Business Days after the execution of this Loan Modification Agreement.

 

  4. Exhibit “A” of the Loan Agreement is hereby amended and replaced with the
Exhibit “A” attached hereto pursuant to Section 4.3 of the Loan Agreement.

 



--------------------------------------------------------------------------------

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
else necessary to reflect the changes described above.

 

5. NO DEFENSES OF BORROWER. Borrower (and each guarantor and pledgor signing
below) agrees that, as of the date hereof, it has no defenses against paying any
of the Obligations.

 

6. CONTINUING VALIDITY. Borrower (and each guarantor and pledgor signing below)
understands and agrees that in modifying the existing Indebtedness, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents. Except as expressly modified pursuant to
this Loan Modification Agreement, the terms of the Existing Loan Documents
remain unchanged and in full force and effect. Bank’s agreement to modifications
to the existing Obligations pursuant to this Loan Modification Agreement in no
way shall obligate Bank to make any future modifications to the Obligations.
Nothing in this Loan Modification Agreement shall constitute a satisfaction of
the Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers and endorsers of Existing Loan Documents, unless the party is
expressly released by Bank in writing. Unless expressly released herein, no
maker, endorser, or guarantor will be released by virtue of this Loan
Modification Agreement. The terms of this paragraph apply not only to this Loan
Modification Agreement, but also to all subsequent loan modification agreements.

 

This Loan Modification Agreement is executed as of the date first written above.

 

7. CONDITIONS. The effectiveness of this Loan Modification Agreement is
conditioned upon Bank’s receipt of the fully executed Negative Pledge Agreement.

 

BORROWER:

 

CALIFORNIA MICRO DEVICES CORPORATION

     

BANK:

 

SILICON VALLEY BANK

By:  

/s/ R. Gregory Miller

--------------------------------------------------------------------------------

      By:  

/s/ Tom Smith

--------------------------------------------------------------------------------

Name:

 

R. Gregory Miller

     

Name:

 

Tom Smith

Title:

 

CFO

     

Title:

 

Senior Relationship Manager

 



--------------------------------------------------------------------------------

EXHIBIT A

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following whether owned now or hereafter arising and whether the Borrower
has rights now or hereafter has rights therein and wherever located:

 

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

 

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

 

All contract rights and general intangibles (as such definitions may be amended
from time to time according to the Code), now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kind,;

 

All now existing and hereafter arising accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Borrower arising out
of the sale or lease of goods, the licensing of technology or the rendering of
services by Borrower (as such definitions may be amended from time to time
according to the Code) whether or not earned by performance, and any and all
credit insurance, insurance (including refund) claims and proceeds, guaranties,
and other security therefor, as well as all merchandise returned to or reclaimed
by Borrower;

 

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
letter of credit rights, certificates of deposit, instruments and chattel paper
and electronic chattel paper now owned or hereafter acquired and Borrower’s
Books relating to the foregoing;

 

All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all trade secret
rights, including all rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; all mask work or similar rights available for the
protection of semiconductor chips, now owned or hereafter acquired; all claims
for damages by way of any past, present and future infringement of any of the
foregoing; and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.

 

Notwithstanding the foregoing, the Collateral shall not be deemed to include any
copyrights, copyright applications, copyright registration and like protection
in each work of authorship and derivative work thereof, whether published or
unpublished, now owned or hereafter acquired; any patents, patent applications
and like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, trademarks, servicemarks and applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
by such trademarks, any trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, license rights and agreements and
confidential information,

 



--------------------------------------------------------------------------------

now owned or hereafter acquired; or any claims for damage by way of any past,
present and future infringement of any of the foregoing (collectively, the
“Intellectual Property”), except that the Collateral shall include the proceeds
of all the Intellectual Property that are accounts, (i.e. accounts receivable)
of Borrower, or general intangibles consisting of rights to payment, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such accounts and general intangibles of Borrower that are proceeds
of the Intellectual Property, then the Collateral shall automatically, and
effective as of the Closing Date, include the Intellectual Property to the
extent necessary to permit perfection of Bank’s security interest in such
accounts and general intangibles of Borrower that are proceeds of the
Intellectual Property.

 



--------------------------------------------------------------------------------

NEGATIVE PLEDGE AGREEMENT

 

This Negative Pledge Agreement is made as of  June 23, 2004 by and between
California Micro Devices Corporation, a California corporation (“Borrower”), and
Silicon Valley Bank (“Bank”).

 

RECITAL

 

Bank has agreed to make certain advances of money and to extend certain
financial accommodations to Borrower (the “Loans”) in the amounts and manner set
forth in that certain Amended and Restated Loan and Security Agreement by and
between Bank and Borrower dated January 23, 2004 (as the same may be amended,
modified or supplemented from time to time, the “Loan Agreement”; capitalized
terms used herein are used as defined in the Loan Agreement). Bank is willing to
continue to make the Loans to Borrower, but only upon the condition, among
others, that Borrower shall provide to Bank a negative pledge in Borrower’s
Intellectual Property.

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, receipt of which is hereby acknowledged, and intending to be
legally bound, Borrower hereby represents, warrants, covenants and agrees as
follows:

 

1. Borrower shall not sell, transfer, assign, mortgage, pledge, lease, grant a
security interest in, or encumber (other than transfers permitted under Section
7.1 of the “Loan Agreement”) any of Borrower’s Intellectual Property (including
without limitation those Copyrights, Patents, Trademarks and Mask Works listed
on schedules hereto), without Bank’s prior written consent.

 

2. It shall be an Event of Default under the Loan Documents if there is a breach
of any term of this Negative Pledge Agreement.

 

BORROWER:

 

CALIFORNIA MICRO DEVICES CORPORATION

By:  

/s/ R. Gregory Miller

Name:

 

R. Gregory Miller

Title:

 

CFO

 